 
   

BOSS (Rev, 01/09) Wolver ofan Indice kQ.Document.87_ Filed 01/25/20 Page 1 of 1

  
 
 

 

 

 

 

 

 

UNITED STATES DISTRICT CouRT
for the
Eastern District-of Califormia MAR 085 2020
United States of America ) a EASTERN DISTRICT aa SLIFORNIA
¥, ) Case No, 1:18-cr-000912LJO aero ptt

; )

AEBIANDROEEMUS=> 3}
Defendant _
WAIVER OF AN INDICTMENT

T understand that I have been accused of one.or more offenses punishable by imprisonment for more-than one

year, I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving

this advice, I'waive my right to prosecution by indictment and consent to prosecution by
information.

Whe fa _

Signature of defendant's atta

 
  
 

Date: “A0-4 /2.0

 

 
 

Jaf

Victor Chavez
Printed name of defendant's attorney

) Judge's signature
ale A. Ore id
Eawrenced-ONeill, United States District | Judge
Judge's printed name and title

 

 

 

\

 

 
